Citation Nr: 9926608	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-05 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for right temporal 
arachnoid cyst with shunt placement, currently evaluated as 
80 percent disabling.

2.  Entitlement to an increased evaluation for conversion 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.



ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to July 
1986, and from April 1988 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  That rating decision granted service 
connection for right temporal arachnoid cyst with shunt 
placement, which was assigned a 60 percent evaluation; and 
granted service connection for conversion disorder, which was 
assigned a 50 percent evaluation.  The veteran appealed the 
initial ratings for those disabilities.  

During the pendency of this appeal, a November 1998 rating 
decision increased the evaluation for the appellant's 
service-connected arachnoid cyst disability to 80 percent 
disabling.  Inasmuch as the grant of the 80 percent 
evaluation is not the maximum benefit under all of the 
applicable schedular rating criteria, the claim for an 
increased evaluation for the disability in question remains 
in controversy.  Thus, it is still a viable issue for 
appellate consideration by the Board.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

During the course of appeal, in December 1998, the veteran 
withdrew several issues then in appellate status, indicating 
that the only two claims not withdrawn were those pertaining 
to the issues of entitlement to increased ratings for his 
service-connected arachnoid cyst disorder and conversion 
disorder.  The intention to withdraw those claims was 
subsequently confirmed in the informal hearing presentation 
submitted by the veteran's national service organization 
representative in June 1999.  Therefore, those appeals are 
the only issues currently in appellate status. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  There is no competent evidence that the veteran's right 
temporal arachnoid cyst with shunt placement is manifested by 
major seizures.  

3.  The veteran's conversion disorder is currently manifested 
by symptoms including anger, depression, sleep disturbances, 
irritability, and fluctuations in his mood. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 80 
percent for a right temporal arachnoid cyst with shunt 
placement have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, § 4.121, Diagnostic Codes 8911 (1998).

2.  The criteria for a disability rating in excess of 50 
percent for a conversion disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9424 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, then the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claims for increased 
ratings for right temporal arachnoid cyst with shunt 
placement and for conversion disorder are "well grounded."  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issues at 
hand.

I.  Factual Background

In the appealed September 1997 rating decision, the RO 
initially granted service connection for conditions which 
included a right temporal arachnoid cyst with shunt placement 
and for a conversion disorder.  With respect to the right 
temporal cyst disorder, the RO based the grant on service 
medical records showing a medial cranial fossa cyst and 
reported symptoms of vertigo and syncopal episodes during 
service.  Subsequent service medical records show that a 
shunt was surgically placed to decompress the cyst in May 
1996.  After that, the veteran reported a recurrence of 
symptoms, including intermittent symptoms of vertigo, 
headaches and occasional near syncopal episodes.  An October 
1996 report of computed tomography (CT) examination of the 
head contains an impression of stable arachnoid cyst in the 
anterior aspect of the right temporal fossa with shunt tubing 
present.  With respect to the conversion disorder, the RO 
based the grant on service medical records showing treatment 
for depression and a July 1997 VA psychiatric examination and 
psychological testing reflecting Axis I diagnoses of a 
conversion disorder and pain disorder associated with both 
psychological factors and a general medical condition. 

Private medical records include a report of neurological 
evaluation at the Mayo Clinic in March 1997.  That report 
shows complaints of episodes of the lights dimming but not 
complete blindness, which would last 10 to 15 seconds, as 
well as some blurring followed by nausea.  The veteran 
reported that this occurred about two to three times a day 
but he may go several days without occurrence.  He also 
reported episodes of falling without warning, after which he 
was unable to get up for a couple of minutes.  This happened 
about two to three times per month.  He also reported some 
numbness in the left hand once in a while, as well as 
occasional weakness.  He reported having developed a sense of 
tremendous pressure in the frontal regions when he raises his 
voice, coughs, sneezes or bends over.  He also reported that 
he had been discouraged and depressed about the symptoms.  
The examiner noted that other than one spell in which the 
veteran fell into a closet, possibly while on medication, 
there was no history of loss of consciousness.  

The examiner reviewed the history of neurologic testing and 
noted that an MRI apparently performed in April 1996 showed 
the cyst.  The examiner opined that he did not think there 
was any white matter changes or compression of adjacent brain 
tissue or evidence for a mass effect.  The examiner noted 
that a report of subsequent MRI examination in October 1996 
showed the right temporal cyst and no mass effect.  Other 
neurological testing, including for upper extremities, 
transcranial Doppler, and wake and stage 1 and 2 partial 
sleep EEG, was found to be normal.

The March 1997 Mayo Clinic report shows that the veteran's 
neurologic examination was essentially normal with the 
exception of a slight tendency towards giving way when 
testing the left upper and lower extremities, more pronounced 
when the eyes were closed.  The examiner expressed the 
opinion that his reflexes might be slightly, equivocally 
accentuated on the left side of the body, and that there was 
equivocal reduction in hopping of the left side of the body.  

The clinical impression on examination was that the veteran's 
spells sounded most like a migraine variant or possibly a 
seizure disorder.  The examiner opined that the veteran had 
an arachnoid cyst in the right temporal fossa, probably 
representing a sequelae of an otherwise unrecognized birth 
injury, without evidence for a mass effect, and in that sense 
was asymptomatic.  The examiner indicated the possibility 
that the shunt might be producing some degree of low-pressure 
headache, or at least increased responsiveness to coughing or 
sneezing.  The examiner opined that the veteran may have some 
gray matter changes in the portions of the brain around the 
cyst that may be more pronounced with aging (abiotrophy) and 
that there may be some microvascular scar retraction to 
produce seizures.  The examiner opined that the original 
event sounded most like a vestibulopathy, however, it could 
have been superior temporal seizure focus as well.  The final 
diagnoses were (1) right anterior temporal fossa arachnoid 
cyst; (2) status-post cyst-atrial shunt; (3) possible seizure 
disorder; (4) probable migraine; (5) rule out left carpal 
tunnel syndrome; and (6) presumed birth injury with focal 
encephalomalacia.  

During a July 1997 VA neurological examination, the veteran 
reported complaints of frequent episodes of near syncope 
consisting of vertigo and headache.  He also reported 
frequent falls.  The report noted that a previous MRI scan of 
the brain in October 1996 revealed status post right temporal 
shunt placement, right temporal arachnoid cyst, normal circle 
of Willis and neck MRA.  The report noted that EEG asleep and 
awake revealed no epileptiform activity or paroxysmal 
activities to suggest an underlying epileptic diathesis.  EMG 
revealed no evidence of neuropathy or radiculopathy.  On 
neurologic examination, no abnormal neurological findings 
were made.  The report contains a diagnosis of episodes of 
vertigo and headaches, associated with the temporal arachnoid 
cyst, persisting post shunt placement.  The report noted that 
an extensive investigation did not reveal a cause of the 
veteran's symptoms.  The report concluded that his 
neurological examination remained intact.  

During a July 1997 VA examination for mental disorders the 
veteran denied that he was depressed.  He said that he had 
some situation "things" regarding his family, and was upset 
regarding not being able to support his family or remain in 
the service for twenty years.  He appeared to present himself 
in an overly controlled way.  On objective examination the 
veteran was neat, clean, tidy and cooperative.  He was overly 
controlled, but polite and spontaneous in speech.  He was 
oriented times three and his memory was intact.  His 
intelligence quotient was estimated to be average to above 
average.  His insight was poor to fair and his judgment was 
good for hypothetical situations.  His affect was slightly 
anxious and his overall mood was slightly down.  The report 
contains a diagnosis that he had no delineated psychiatric 
condition at that time.  The diagnosis indicated that 
psychiatric testing might help determine whether there was a 
conversion disorder or other related condition.  The report 
contains a Global Assessment of Functioning (GAF) Score of 
75/65, with current functioning noted to be at about 75.  

During a July 1997 VA psychological assessment the veteran 
reported that he had had difficulty finding any type of job.  
He indicated that he had some resentment regarding his 
treatment by VA and the difficulty in getting an accurate 
diagnosis.  He reported that he was depressed over not being 
able to continue his military career, which ended due to his 
arachnoid cyst disorder.  He reported feeling useless because 
he was unable to find work.  He reported that he had 
difficulty with sexual functioning, and admitted to 
significant problems with depression and fluctuations in his 
mood.  Mental status examination findings indicated 
significant overelaboration and what appeared to be an 
underlying mood of depression and irritability.  His affect 
appeared constricted and he reported considerable pain as 
part of his daily life.  He denied suicidal thoughts and 
admitted to significant sleep problems.  His insight seemed 
limited and his judgment seemed impaired.  Results of MMPI-2 
testing were considered valid, and suggested that the veteran 
was likely hurting emotionally.  Clinical scale scores 
suggested severe anxiety and possible panic attacks often 
accompanied by cardiac complaints or epigastric distress.  
Other scores suggested conversion phenomena.  The Axis ! 
diagnoses were conversion disorder and pain disorder 
associated with both psychological factors and a general 
medical condition.  Psychosocial stressors (Axis IV) were 
unemployment and severe illness of one of the veteran's 
children.  The GAF score was 45. 

In a September 1997 addendum to the July 1997 VA examination 
report, the examining psychiatrist concurred with the 
diagnosis of the VA psychological examination of July 1997, 
including the GAF score of 45.

A March 1998 report of neurological examination of the 
veteran by Jan J. Golnick, M.D., indicated that during mental 
status examination in July 1997, the veteran was alert, awake 
with clear mentation and fluent speech, cooperative and 
pleasant.  After neurological examination the impression was 
that the veteran had neurological symptoms consistent with a 
right anterior temple area arachnoid cyst with status post 
atrial shunt.  The examiner noted that the veteran was also 
thought to have a seizure disorder or complicated migraine 
related to the subarachnoid cyst.  The statement reported on 
several follow-up visits, including one in August 1997, 
showing that the veteran was doing better and was no longer 
having any falls but was having frequent dizziness.  In 
September 1997 the veteran complained of severe headache 
associated with vomiting and extreme vertigo.  In October 
1997 the veteran complained of periodic bilateral shaking 
hands related to medication, and of severe headache.  He did 
not report having any syncopal episodes.  He was experiencing 
infrequent dizziness.  In January 1998 he stopped his 
medication because it made him tired and he was having mood 
swings.  He felt depressed and was verbally abusive to his 
family at that time.  In February 1998 the veteran reported 
having headaches three to four times per day.  He had become 
more depressed.  He reported no seizure activity.  The 
statement noted that an EEG in February 1998 was abnormal and 
consistent with epileptiform disorder, with epileptic 
activity present predominately over the right temporal 
region.  Dr. Golnick concluded that the veteran had developed 
symptoms related to the subarachnoid cyst, and continued to 
have dizzy spells, frequent headaches and various significant 
side effects from medication.  Dr. Golnick also noted that 
the veteran had developed depression.  Dr. Golnick noted that 
the veteran was at risk of developing epileptic seizures as 
indicated by the abnormal EEG. 

VA clinical records show treatment in February and March 1998 
for complaints of depression.  Assessments included 
adjustment disorder versus major depressive disorder; 
conversion disorder; and pain disorder associated with 
psychological factors and a general medical condition by 
history.  The Axis IV diagnoses indicated that the appellant 
had experienced moderate to severe psychosocial stressors, 
noting that the veteran was unemployed, had significant 
medical illness, and difficulty with VA over his service-
connected status.  GAF scores during this period were 
reported as 50 to 55 presently, 70 in the past year.

During a May 1998 hearing the veteran and his wife testified 
regarding symptoms associated with his arachnoid cyst and 
psychiatric disabilities.  Testimony related that symptoms of 
the arachnoid cyst included vertigo, syncopal attacks, and 
migraine headaches.  He testified that he was dizzy 
throughout the day.  He indicated that he had a seizure 
disorder and had syncopal attacks two or three times per day 
that left him in a weakened state.  He said that he had a 
bilateral hand condition that was part of the seizure 
disorder.  Regarding his psychiatric disorder he testified 
that he had depression and was irritable over his treatment 
by VA.  

During an August 1998 VA examination for mental disorders the 
examiner noted that the veteran had undergone psychological 
testing and evaluations, which revealed a diagnosis of 
conversion disorder.  The veteran indicated that he felt his 
condition had become worse.  He evinced anger with respect to 
the VA system.  On examination, the veteran was somewhat 
unkempt and untidy, and was angry and hostile.  He was 
oriented times three and his memory was intact.  His insight 
was poor and judgment good for hypothetical situations.  The 
report contains diagnoses of conversion disorder, and 
adjustment disorder with disturbance of mood (depression).  
The report contains a current GAF score of 40.  The examiner 
indicated that the veteran's symptoms appeared to be worsened 
because of his current circumstance involving denial of VA 
financial assistance for education.

VA treatment records show that during the period from August 
to September 1998, the veteran was seen at different times 
for treatment, including for seizure and psychiatric 
symptoms.  During the most recent visit at the end of 
September 1998, the veteran reported that he was emotionally 
improved but continued to have some depression.  On 
examination, the examiner indicated that the veteran was mild 
to moderately depressed.

II.  Analysis

In accordance with  38 C.F.R. Part 4, §§ 4.1, 4.2, 4.41 
(1998) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the evidence of record pertaining to 
the history of the veteran's service-connected disabilities 
on appeal, and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disabilities at issue.

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. § 
1155;  38 C.F.R. Part 4, § 4.1.  The evaluation of service-
connected mental disorders is based upon the resulting 
occupational and impairment under  38 C.F.R. Part 4, § 4.125-
4.130 (1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. Part 4, § 4.7 (1998).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently noted that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson V. 
West,  12 Vet. App. 119 (1999).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. Part 4, § 4.21 (1998).  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision. 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Right Temporal Arachnoid Cyst Disorder with Shunt Placement

Under the current criteria applicable for assignment of 
disability evaluations for benign brain tumors, a new benign 
tumor growth of the brain will be assigned a minimum rating 
of 60 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8003 
(1998).  The minimum rating for residuals of a benign growth 
in the brain is a 10 percent evaluation. Id.  Higher ratings 
for residuals of a benign brain growth may be accorded in 
proportion to impairment of motor, sensory, or mental 
function by rating based on the appropriate body system of 
the schedule.  38 C.F.R. § 4.124a, Introduction.  Therefore, 
the Board has considered, as did the RO, whether the 
veteran's 80 percent evaluation may be increased by 
consideration of the residuals under the applicable body 
systems.  In this regard, the Board notes that the veteran 
has been separately service-connected for both headaches and 
impairment of mental function diagnosed as a conversion 
disorder, both of which have been clinically related to his 
arachnoid cyst disability.  Therefore, headache and mental 
impairment due to symptomatology stemming from the arachnoid 
cyst have been separately evaluated.  Thus, his headache and 
mental impairment symptomatology may not be considered within 
the veteran's present appeal, which is for an increase by 
consideration of residuals manifested by dizziness and 
syncopal episodes.  

The veteran's service-connected arachnoid cyst disability is 
manifested by dizziness and syncopal episodes, without 
documented evidence of seizures.  That disability is 
currently rated by analogy to petit mal epilepsy under 38 
C.F.R. Part 4, § 4.124 a, Diagnostic Code 8911.  Petit mal 
epilepsy is rated under the General Rating Formula for Major 
and Minor Epileptic Seizures contained in Diagnostic Code 
8911, which provides that epilepsy manifested by an average 
of at least one major seizure in three months in the past 
year, or more than ten minor seizures weekly, warrants an 80 
percent evaluation.  An average of at least one major seizure 
per month over the last year warrants a 100 percent 
evaluation.  A "major seizure" is characterized by 
generalized tonic-clonic convulsion with unconsciousness.  A 
"minor seizure" consists of a brief interruption in 
consciousness or conscious control.  This is associated with 
staring or rhythmic blinking of the eyes, or nodding of the 
head, or sudden jerking movements of the arms, trunk, or 
head, or sudden loss of postural control.  Diagnostic Code 
8911, Notes (1) and (2).

In evaluating the veteran's claim for an increase in light of 
the recent clinical evidence discussed above, the Board does 
not find evidence that would warrant an increase under 
Diagnostic Code 8911.  In this regard, the Board notes that 
the March 1997 Mayo Clinic examination report found no 
history of loss of consciousness.  During examination at the 
Mayo Clinic, the veteran reported he had had episodes of 
symptoms two or three times a day, which may not occur for 
several days.  He described symptoms which the examiner felt 
were most like a 
migraine variant, or possibly a seizure disorder; however, 
EEG testing was found to be normal.  As noted above, the 
veteran is also service-connected for headaches and 
assigned a separate evaluation for that disability.  To the 
extent that the veteran's manifestations represented 
migraine, which the examiner found to be most likely, they do 
not represent episodes of seizure.  In any event, the 
examiner found no loss of consciousness, as required for 
consideration as an episode of major seizure.  

Further, Dr. Golnick's March 1998 statement noted that in 
January 1998 the veteran did not report any syncopal 
episodes, although he did report other symptoms including 
headaches and dizziness.  Dr. Golnick concluded his statement 
by noting only that the veteran was at risk of developing 
epileptic seizures without noting any current episodes.  

Governing regulations provide that, in determining the 
frequency of the veteran's episodes of dizziness and syncopal 
episodes for purposes of rating such disability by analogy to 
petit mal seizures, competent and consistent lay testimony 
emphasizing convulsive and immediate post-convulsive 
characteristics may be accepted.  38 C.F.R. Part 4, § 4.121.  
However, after reviewing the totality of the evidence in the 
present case, the Board is unable to find that the statements 
and testimony of the appellant and his spouse as to the 
frequency of the seizures are consistent with the medical 
evidence so as to provide a reasonable basis for a rating in 
excess of the current 80 percent evaluation.  In particular, 
the Board does not find that the veteran experiences the 
equivalent of a major seizure (a generalized tonic-clonic 
convulsion with unconsciousness) on the average of once per 
month over the last year.  Without such a finding, a rating 
in excess of the currently assigned 80 percent evaluation is 
not warranted.  

It should be emphasized that the current 80 percent rating 
under Diagnostic Code 8911 contemplates an average of at 
least 1 major seizure in 3 months over the last year or more 
than 10 minors seizures weekly.  During his May 1998 hearing, 
the veteran testified that he had two to three syncopal 
attacks per day.  However, private and VA medical evidence as 
discussed above does not show evidence of major seizures.  
Such evidence argues against the veteran's assertions 
regarding the frequency and types of his seizures.

Although the veteran states that he frequently falls as a 
result of his syncopal episodes, there is no record that he 
has ever required any treatment for an injury reported as due 
to such episodes, nor is there evidence that any health care 
provider, or anyone other than the veteran and his wife, have 
witnessed any episode of falling or other behavior 
characteristic of a syncopal or seizure-related occurrence 
episodes secondary to a seizure.  The Board also notes again 
the statement from Dr. Golnick, which indicates that during 
the period from August 1997 to February 1998, in listing 
related symptoms the veteran reported no seizure activity.  

The Board recognizes the severity of the episodes of 
dizziness and syncopal episodes which result from the 
veteran's arachnoid cyst disability, and does not doubt that 
it results in ongoing episodes as related by the veteran.  No 
single item of evidence discussed in the preceding paragraphs 
is determinative in itself.  However, the totality of that 
evidence leads the Board to conclude that the veteran's 
statements alone cannot be viewed as consistent so as to 
provide a basis for assigning a disability rating in excess 
of 80 percent.  In sum, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an increased disability evaluation of 100 
percent for his service-connected right temporal arachnoid 
cyst with shunt placement.  It follows that there is not such 
a state of equipoise of the negative evidence with the 
positive evidence so as to provide a basis otherwise for 
favorable action on this issue.  38 U.S.C.A. § 5107(b).  
Accordingly, the claim for a rating in excess of 80 percent 
for right temporal arachnoid cyst with shunt placement must 
be denied.

Conversion Disorder

The veteran maintains that the level of severity associated 
with his service-connected conversion disorder should warrant 
a higher evaluation than presently assigned.  He indicates 
that he has increased depression.  The veteran's psychiatric 
disorder is assigned a 50 percent evaluation under  38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9424.  Under that code's 
criteria, a 50 percent disability evaluation 
for a conversion disorder requires a showing that such is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. Part 4, § 4.130, Diagnostic Code 9424.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9424.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. Part 
4, § 4.130, Diagnostic Code 9424.


Under recently effective regulatory changes, the schedule of 
ratings for mental disorders in this portion of the rating 
schedule employs the nomenclature based upon the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of 
Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. Part 4, 
§ 4.125-4.130 (1998).  The Board has carefully reviewed the 
medical and other evidence in this case but finds no basis 
for a rating in excess of the currently-assigned  50 percent 
evaluation for the veteran's conversion disorder.  The 
symptomatology of the veteran's psychiatric disorder 
primarily includes depression and irritability, as well as 
fluctuations in his mood.  His affect is described as 
constricted.  Examiners have opined that his insight is 
limited, and his judgment has been found variously to be 
impaired or good.  Clinical testing has suggested severe 
anxiety and possible panic attacks associated with somatic 
phenomena.  He has reported difficulty sleeping.  The veteran 
does not indicate that he has any suicidal or homicidal 
ideation.  

In looking at the entire picture of the veteran's psychiatric 
disability, the record indicates that to some extent the 
veteran's symptoms noted during VA examination, including 
anger and hostility, appear to stem from frustration over 
circumstances, and complaints regarding treatment by VA.  
However, the most recent VA examination disclosed that, while 
his insight was considered poor, his judgment was found to be 
good.  The examiner at that time felt that the veteran's 
condition appeared to be worsened due to his current 
circumstance in not being able to get VA funding for his 
master's degree education.  It does not appear that the 
veteran's difficulties in finding a job relate to his 
service-connected psychiatric disability.  There is no 
evidence that the veteran has had difficulties with working 
or an inability to establish or maintain effective 
relationships due to his service-connected psychiatric 
disability.  In fact, the record indicates that the veteran 
has been fairly successful as a student, and there does not 
appear to be any significant problems with his family 
relationships.

With respect to the criteria necessary for an increase, the 
Board cannot conclude that there is evidence of deficiencies 
in most areas of everyday life, which are primarily due to 
his psychiatric disability.  Although he is not working, the 
record 

shows that he has been a successful student.  There is no 
evidence of any difficulties with family relations.  There 
does not appear to be any impairment in judgment, thinking, 
or mood due to such symptoms as described under Diagnostic 
Code 9424 
as necessary for an increase.  Accordingly, the Board cannot 
conclude that the veteran's disability more nearly 
approximates the criteria required for the 70 percent rating.  
38 C.F.R. Part 4, § 4.7.

In reaching its decision, the Board has considered the 
history of the veteran's psychiatric disability, as well as 
the current clinical manifestations and the effect this 
disability by itself may have on the earning capacity of the 
veteran.  The veteran's psychiatric disability, however, is 
not currently productive of impairment sufficient to warrant 
the assignment of a higher schedular evaluation under VA's  
Schedule for Rating Disabilities.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the increased rating claim 
must be denied.  38 U.S.C.A. § 5107(b);  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (1998) require resort to an extra-
schedular rating in order to adequately compensate the 
veteran for the service-connected disabilities at issue.  
Neither is there evidence of circumstances which the 
appropriate officials might find so "exceptional or 
unusual" as to warrant an extraschedular rating.  Shipwash 
v. Brown,  8 Vet. App.  218, 227 (1995).  Accordingly, the 
Board will not address the issues of benefit entitlement 
under the provisions of  38 C.F.R. 3.321(b)(1) (1998).  In 
addition, as the veteran has been assigned a 100 percent 
permanent and total disability rating based on service-
connected disabilities, and entitlement to Chapter 35 
educational benefits has been granted for his dependents, no 
additional benefit would be payable under the provisions of  
38 C.F.R. Part 4, § 4.16 (1998). 



ORDER

Entitlement to a disability rating in excess of  80 percent 
for right temporal arachnoid cyst with shunt placement is 
denied.

Entitlement to a disability rating in excess of  50 percent 
for conversion disorder is denied.


		
	FRANK L. CHRISTIAN 
	Member, Board of Veterans' Appeals

 

